DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks on p. 11 and amendments with respect to the objections to the claims have been fully considered.  Each of the objections previously raised are resolved by the amendments.
Applicant’s remarks on p. 11 and amendments to place the allowable combination of limitations identified for each of claims 15 and 17 into independent form have been fully considered.  Each of claims 15, 17 and 18 are allowed for reasons previously made of record.  It is noted, however, that while claim 16 has also been placed into independent form, it does not patentably distinguish from the prior art previously applied to claims 14 and 16.  Claim 16 was not identified as being drawn to an allowable combination of elements.  
Applicant’s remarks on p. 11 and amendments with respect to the indefiniteness rejections of claims 2-4, 6, 13-18, 20-25, 27 and 28 have been fully considered.  The rejections are withdrawn in view of the amendments.
Applicant’s remarks on p. 12 with respect to rejection of claims 2, 20, 21 and 27 as being anticipated by the prior disclosure of Flynn have been fully considered but they are not persuasive.  Applicant characterizes the prior disclosure as being drawn to “a method of generating arbitrary acoustic waveforms” and the claims being drawn to “a method of ultrasound image reconstruction that utilizes arbitrary acoustic waveforms” (emphasis original).  The D. Imaging with Equalized Gaussian Pulse and Fig. 2 on p. 44 showing “reconstructed image slices [...].”  The generated arbitrary acoustic waveforms are therefore exploited in image reconstruction, contrary to applicant’s remarks on p. 12.  While differences between the disclosed invention and the prior work of Flynn are appreciated, the claim language does not patentably distinguish.
Applicant further characterizes the inventive “encoding methods” being “for designing the different waveforms to be transmitted, so that the echo signal from a specific element can be recovered in the received signal.”  However, this is not specifically recited in the claim, and the claim merely requires “performing image reconstruction using [] virtual data to produce a visual image on a display device,” which is consistent with the citations presented on at least p. 13 of the prior Office Action.
Applicant’s remarks with respect to the obviousness rejections on pp. 13-14 have been fully considered.  Applicant’s remarks broadly characterize each of the documents rather than present any deficiencies of the cited teachings with respect to the particular claim elements they were relied upon to address.  Applicant additionally does not present any remarks related to an improper combination with the prior disclosure of Flynn.  
Applicant submits that Rosenfeld “has no relevance to the Coded Excitation Imaging” of claims 2 and 3 (p. 13), but only Flynn was relied upon to address this feature.  The relevant consideration is whether Rosenfeld is analogous art to the claimed invention.  As pointed out on p. 15, Rosenfeld is within the same field of endeavor as applicant’s claimed invention – ultrasound imaging – and was simply relied upon for its teachings related to use of best linear unbiased estimates.  A proper rationale to combine these teachings with the disclosure of Flynn 
Similarly, applicant submits on p. 13 that Cafarella, Wan, and Liao do not mention coded excitation imaging.  However, each of the references has been shown to be analogous art and each was relied upon to address particular claim limitations apart from the coded excitation limitations which are discussed in the primary reference to Flynn.
Applicant’s remarks on pp. 13-14 with respect to the combination of Flynn, Liao, and Phillips presented with respect to claim 16 have been fully considered but they are not persuasive.  Applicant submits that “[...] the multiple input signals from the tissue arriving at each element can be processed to determine the unique signal arriving at an element from its own transmit” and concludes that “[t]his allows reconstruction of the RF tissue signal at unique points in the tissue from a single acquisition, which can then be used to form an image.”  However, this characterization is not commensurate in scope with the language recited and limitations are not being inappropriately read into the claim.  Philips is relied upon simply to address the pulse-compression matched filters and Doppler modality, of which the applicability of the specific citations from the reference to these limitations has not been contested by applicant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flynn et al. (“Arbitrary Waveforms using a Tri-State Transmit Pulser,” 2013).
The prior disclosure of Flynn et al. details methods for ultrasound imaging by coded excitation reconstruction, as in Contribution within the Introduction on p. 41 and Encoder Usage Models, beginning on p. 41 within the Background.  See also III. Algorithm on p. 42 and exploiting the signals for imaging on p. 44.  The methods include emitting acoustic signals into a medium (Abstract; see also “sequence of transmit pulses” in III. Algorithm on p. 42), and receiving corresponding echo signals (see at IV. Experimental Results beginning on p. 43 and more specifically Impulse Response Estimation Experiment on p. 44).  The received echoes cited above are processed to estimate a set of multi-input-single-output (MISO) models to derive an impulse response (IR) of transmit-receive pairs (i.e., a singular channel of transmission and reception), as in the cited passage on p. 44.  See also acquisition events “unique to each transmit element” in Transmitter Description on p. 41, which implies a multi-element transducer array.  The system is MISO, as it includes a “discrete set of inputs” (see III. Algorithm on p. 42) and delivers an output in the form of a “single tri-state sequence,” as in F. Symbol Quantization on p. 43.  The IR is derived by exploiting a statistical linear model theory.  See Impulse Response Estimation on p. 42 for a “linear statistical model [...] solved by least-squares theory” which necessarily operates under linear regression assumptions, as claimed in the alternative.  The prior methods of Flynn et al. additionally include acquiring virtual data in the form of simulations (Abstract) and “simulated performance” (Contribution, p. 41).  While a display is not discussed, simulations and the reconstructed images referenced on p. 44 would necessarily be displayed, consistent with their identification as images.
Impulse Response Estimation Experiment on p. 44, which implies time-space diversity.  Measurements of constituent transmissions are provided with “measured acoustic performance” with normalized RMS error (NRMSE) in Encoder Usage Models on p. 41 and V. Summary on p. 44.  The corruption of the signal is understood to correspond to “non-idealities” of the equipment, as claimed.  Transmitted symbol values are exploited in measuring performance, as in III. Algorithm on p. 42.  See also Process Architecture and Operation on p. 42 and Fig. 1.  The time-varying transformation is recited in the alternative with the measurements cited from claim 20, and therefore it is not positively required by the claim, nor are the further limitations on the time-varying transformation which begins with “and where the time-varying transformation produces a set of acoustic scattering models [...]” in the last four lines of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (“Arbitrary Waveforms using a Tri-State Transmit Pulser”) in view of Rosenfeld (US 2004/0136608).  
The prior work of Flynn et al. includes all features of the invention as substantially claimed, as detailed above, including providing coded excitation transmission waveforms and virtual (simulation) data, as cited above with respect to claim 2, but is not specific to producing best linear unbiased estimates; however, in the same field of ultrasound imaging, Rosenfeld specifically details statistical methods employing a best linear unbiased estimator (BLUE), as in [0331], [0367].  It would have been obvious to those skilled to incorporate best linear unbiased estimates in order to produce an accurate statistical estimator for resampled imaging signals. See Rosenfeld Fig. 8, [0320] and [0330]-[0331].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (“Arbitrary Waveforms using a Tri-State Transmit Pulser”) in view of Cafarella (US 2004/0220465).
The prior disclosure of Flynn et al. include all features of the method as substantially claimed, as detailed above, but is not specific to the “beam-steered or phased-array imaging” with transducers of lambda spacing that achieve the results claimed.  However, in the same field of ultrasound imaging, Cafarella specifically details transducer arrays with spacing approximately equal to lambda, as in [0148] and employs this “without serious grating-lobe .

Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (“Arbitrary Waveforms using a Tri-State Transmit Pulser”) in view of Wan et al. (CN 104398271, for which an English translation used for citation purposes has been made of record).
The prior disclosure of Flynn et al. includes all features of the invention as substantially claimed, as detailed above, but is not specific to sliding window reconstruction or producing Doppler sequences representative of tissue wall motion; however, in the same field of ultrasound imaging, Wan teaches a sliding window reconstruction in [0027] and specifically calculate Doppler spectral bandwidth corresponding to the flow rate in [0088], which is understood to necessarily exploit pixel-wise processing of the images, as claimed.  It would have been obvious to incorporate the features of Wan in order to obtain motion estimation for a vessel wall, as in [0079].

13 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (“Arbitrary Waveforms using a Tri-State Transmit Pulser,” 2013) in view of Liao et al. (CN 103901416, for which an English translation used for citation purposes has been made of record).
The prior disclosure of Flynn et al. details methods for ultrasound imaging by coded excitation reconstruction, as in Contribution within the Introduction on p. 41 and Encoder Usage Models, beginning on p. 41 within the Background.  See also III. Algorithm on p. 42 and exploiting the signals for imaging on p. 44.  The methods include emitting acoustic signals into a medium (Abstract; see also “sequence of transmit pulses” in III. Algorithm on p. 42), and receiving corresponding echo signals (see at IV. Experimental Results beginning on p. 43 and more specifically Impulse Response Estimation Experiment on p. 44).  The received echoes cited above are processed to estimate a set of multi-input-single-output (MISO) systems or models, as best understood in view of indefinite limitations, to derive an impulse response (IR) of transmit-receive pairs (i.e., a singular channel of transmission and reception), as in the cited passage on p. 44.  See also acquisition events “unique to each transmit element” in Transmitter Description on p. 41, which implies a multi-element transducer array.  The system is MISO, as it includes a “discrete set of inputs” (see III. Algorithm on p. 42) and delivers an output in the form of a “single tri-state sequence,” as in F. Symbol Quantization on p. 43.  The IR is derived by exploiting a statistical linear model theory.  See Impulse Response Estimation on p. 42 for a “linear statistical model [...] solved by least-squares theory” which necessarily operates under linear regression assumptions, as claimed in the alternative.  The prior methods of Flynn et al. additionally include acquiring virtual data in the form of simulations (Abstract) and “simulated performance” (Contribution, p. 41).  The phantom corresponds to a “proxy for the imaged medium present,” as claimed, and as best understood in view of indefinite limitations.  While a 

The prior disclosure of Flynn et al. additionally includes estimation fitting error residuals, as in the second col. of p. 43, but is not specific to being applied to Doppler signals or rejecting stationary tissue signals and retaining flow- or motion-induced Doppler signals; however, in the same field of ultrasound imaging, Liao teaches Doppler noise suppression methods which include separating or otherwise distinguishing moving targets for “moving target detection” in multiple signal domains, as in [0030].  Liao additionally distinguishes signals representative of static elements or moving targets, as in [0054].  See also static clutter background suppression in [0080].  It would have been obvious to incorporate the retention of moving target signals and suppression of static clutter, as taught by Liao et al., in order to “realize dynamic target detection under [] strong clutter,” as from [0081].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (“Arbitrary Waveforms using a Tri-State Transmit Pulser,” 2013) in view of Liao et al. (CN 103901416, for which an English translation used for citation purposes has been made of record) and Phillips (US 6,213,947).
The prior disclosure of Flynn et al. details methods for ultrasound imaging by coded excitation reconstruction, as in Contribution within the Introduction on p. 41 and Encoder Usage Models, beginning on p. 41 within the Background.  See also III. Algorithm on p. 42 and exploiting the signals for imaging on p. 44.  The methods include emitting acoustic signals into a medium (Abstract; see also “sequence of transmit pulses” in III. Algorithm on p. 42), and IV. Experimental Results beginning on p. 43 and more specifically Impulse Response Estimation Experiment on p. 44).  The received echoes cited above are processed to estimate a set of multi-input-single-output (MISO) systems or models, as best understood in view of indefinite limitations, to derive an impulse response (IR) of transmit-receive pairs (i.e., a singular channel of transmission and reception), as in the cited passage on p. 44.  See also acquisition events “unique to each transmit element” in Transmitter Description on p. 41, which implies a multi-element transducer array.  The system is MISO, as it includes a “discrete set of inputs” (see III. Algorithm on p. 42) and delivers an output in the form of a “single tri-state sequence,” as in F. Symbol Quantization on p. 43.  The IR is derived by exploiting a statistical linear model theory.  See Impulse Response Estimation on p. 42 for a “linear statistical model [...] solved by least-squares theory” which necessarily operates under linear regression assumptions, as claimed in the alternative.  The prior methods of Flynn et al. additionally include acquiring virtual data in the form of simulations (Abstract) and “simulated performance” (Contribution, p. 41).  The phantom corresponds to a “proxy for the imaged medium present,” as claimed, and as best understood in view of indefinite limitations.  While a display is not discussed, simulations and the reconstructed images referenced on p. 44 would necessarily be displayed, consistent with their identification as images.
The prior disclosure of Flynn et al. additionally includes estimation fitting error residuals, as in the second col. of p. 43, but is not specific to being applied to Doppler signals or rejecting stationary tissue signals and retaining flow- or motion-induced Doppler signals; however, in the same field of ultrasound imaging, Liao teaches Doppler noise suppression methods which include separating or otherwise distinguishing moving targets for “moving target detection” in multiple signal domains, as in [0030].  Liao additionally distinguishes signals representative of 
The modified method of Flynn et al. includes all features of the method as substantially claimed, as detailed above, but is not specific to compression matched filtering or producing a color flow Doppler image or providing a Doppler spectral modality estimate for each pulse repetition interval.  However, in the same field of ultrasound imaging, Philips teaches coded transmit signals for both color Doppler and spectral Doppler ultrasound constructions (Abstract), and specifically teaches pulse compression matched filtering, as in col. 11 in the description of equation 13 and col. 21 in the paragraph beginning at line 16.  By definition, an image would be produced for each pulse repetition interval and Doppler processing must necessarily be provided pixel-wise to produce the corresponding images,  It would have been obvious to those skilled to incorporate the pulse-compression matched filtering and generation of Doppler images or spectral Doppler data for each pulse repetition interval, as gleaned from Phillips, in order to “receive better results [...] using a more accurate model for the nonlinear scattering and designing a receive pulse-compression filter to match the harmonic scattered pulse, as taught by Phillips in col. 25, beginning at line 53.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski, can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793